
	
		I
		112th CONGRESS
		2d Session
		H. R. 3788
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To ensure that State and local E911 fees, taxes, and
		  surcharges are imposed in a fair and equitable manner with respect to prepaid
		  mobile services.
	
	
		1.Short titleThis Act may be cited as the
			 E911 Surcharge Fairness Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Wireless E911 was established by Congress
			 to provide for vital emergency communications systems for the benefit of
			 end-users of mobile services and the public, and funding methods and surcharges
			 are intended to be the responsibility of end-users and fair, equitable, and
			 competitively neutral among all wireless providers and sellers of wireless
			 service.
			(2)Wireless services
			 have traditionally been offered on a monthly billed or postpaid basis, but in
			 recent years the offering of wireless services on a pay as you go
			 or prepaid basis, has grown to be a significant share of the wireless
			 marketplace and this trend is continuing.
			(3)Wireless E911 has
			 been typically funded in the postpaid model by a uniform monthly surcharge on
			 customer bills, but prepaid mobile services are purchased by customers at
			 retail on a pay-as-you-go basis, and there are no bills.
			(4)States have not
			 adopted an effective uniform approach to collecting E911 surcharges from retail
			 pay-as-you-go customers of mobile services, as has existed with
			 postpaid mobile services, and solutions have ranged from imposing and
			 collecting no surcharges from prepaid customers, to shifting the burden to pay
			 the surcharge to providers and sellers of prepaid mobile services. The latter
			 solution has resulted in unfair and inequitable treatment of the prepaid mobile
			 service business model and reduced funding for E911.
			(5)Virtually all
			 States require postpaid mobile service providers to simply put the State’s E911
			 charge on their monthly bills, and such providers are statutorily exonerated
			 from any failure to collect the E911 charge from such customers. Those same
			 States require prepaid service providers and sellers to serve as a financial
			 guarantor of collection from all prepaid mobile service customers,
			 notwithstanding the fact that there is no feasible method of collection for
			 such providers and sellers for most customers.
			(6)There needs to be
			 a uniform feasible collection method for prepaid mobile service customers to
			 contribute to States’ E911 funds just as has been provided for postpaid
			 customers via their monthly bills.
			(7)Congress, in House
			 Report No. 110–442 and Senate Report No. 110–142, encouraged State and local
			 governments to apply E911 fees equitably to communications services and to
			 accommodate the prepaid mobile service business model.
			3.E911
			 Surcharges
			(a)In
			 generalBeginning on the date
			 of enactment of this Act, no State or local jurisdiction shall impose a new
			 unfair or inequitable E911 fee, tax, or surcharge (E911 fee)
			 with respect to any prepaid mobile service, prepaid mobile service provider, or
			 prepaid mobile service customer, nor shall it enforce a new or existing E911
			 fee in an unfair or inequitable manner.
			(b)DefinitionsIn
			 this Act:
				(1)E911
			 feeThe term E911
			 fee means any 911 or E911 fee, tax, or surcharge specifically imposed or
			 designated by a State or local jurisdiction for the support of 911 or E911
			 communications systems and related public safety purposes, whether or not
			 actually appropriated and expended for such purposes.
				(2)Mobile
			 serviceThe term mobile
			 service means commercial mobile radio service, as such term is defined
			 in section 20.3 of title 47, Code of Federal Regulations, as in effect on the
			 date of enactment of this Act, or any other service that is primarily intended
			 for receipt on, transmission from, or use with a mobile telephone or other
			 mobile device, including but not limited to the receipt of a digital
			 good.
				(3)Prepaid mobile
			 serviceThe term
			 prepaid mobile service means mobile service which is paid for in
			 advance, is sold in predetermined units or dollars, or for use within a
			 predetermined period of time, and without the issuance of a monthly or other
			 periodic bill.
				(4)Postpaid mobile
			 serviceThe term
			 postpaid mobile service means a mobile service which is paid for
			 in arrears pursuant to monthly or other periodic billing arrangements.
				(5)New unfair or
			 inequitable E911 feeThe term
			 new unfair or inequitable E911 fee means—
					(A)any E911 fee that
			 cannot be collected from end-users who are the intended payors of the E911 fees
			 under the existing wireless business model of the prepaid mobile service
			 provider; or
					(B)any E911 fee that
			 is enforced in a manner that imposes strict liability on a prepaid mobile
			 service provider for its inability to collect such E911 fee as prescribed in
			 subparagraph (A).
					(6)Unfair or
			 inequitable mannerThe term
			 unfair or inequitable manner means—
					(A)the imposition
			 against a prepaid mobile service provider or seller of any E911 fee that the
			 prepaid mobile service provider cannot collect from its end-user customers who
			 are the intended payors of the fees under its existing wireless business
			 model;
					(B)the enforcement of
			 an E911 fee against a prepaid mobile service provider in a manner that creates
			 strict liability for the prepaid mobile service provider or seller for its
			 inability to collect as prescribed in subparagraph (A); or
					(C)the imposition of
			 a E911 fee in a manner that results in the E911 fee being subject to other
			 State or local taxes when such other State or local taxes are not equally
			 imposed on the E911 fees paid by postpaid mobile service customers.
					(7)ProviderThe term provider means a
			 telecommunications carrier as defined in section 1 of the Communications Act of
			 1934 (47 U.S.C. 153(44)) that offers mobile service.
				
